Appellee’s Motion to Dismiss Granted; Dismissed and Memorandum Opinion
filed June 29, 2021.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00027-CV

                        JDH PACIFIC, INC., Appellant
                                        V.

          PRECISION-HAYES INTERNATIONAL, INC., Appellee

                   On Appeal from the 400th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 19-DCV-261720

                         MEMORANDUM OPINION

      This is an appeal from an October 16, 2020 order vacating two writs of
garnishment. Appellant timely perfected its appeal from that order; however, this
court must dismiss the appeal because the October 16, 2020 order was void. On
June 17, 2021, appellee filed a motion to dismiss this appeal because the
underlying order is void. We grant appellee’s motion.

      The record reflects the underlying case was removed to federal court in May
2019. It is undisputed that the case has not been remanded to state court. “Any
order entered by a state court after the case is removed is void for want of
jurisdiction.” Hilton v. NBC Bank-Heights, No. 01-96-01366-CV, 1998 WL
135105, at *2-3 (Tex. App.—Houston [1st Dist.] Mar. 19, 1998, pet. denied). The
order underlying this appeal is void and, accordingly, we must dismiss this appeal
for lack of jurisdiction.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Hassan.




                                         2